720 N.W.2d 304 (2006)
Philip L. WRIGHT, Pamela G. Wright, and Carl E. Welmers, Plaintiffs-Appellees,
v.
Timothy H. CLAUS, James G. Nihems, Jr., and Pro-Med Delivery, Inc., Defendants, and
Send Delivery, Inc., Defendant-Appellant.
Docket No. 131253. COA No. 258762.
Supreme Court of Michigan.
August 29, 2006.
*305 On order of the Court, the application for leave to appeal the April 11, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.